UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2128


LYDIA DAGENAIS,

                  Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:12-cv-02446-SAG)


Submitted:   February 10, 2014             Decided:   February 20, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lydia Dagenais, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lydia      Dagenais     appeals         the    district      court’s       order

granting summary judgment in favor of the Appellee on Dagenais’

complaint    for     review    of    the   Social          Security     Administration’s

denial of disabled widow’s insurance benefits.                          We have reviewed

the record and find no reversible error.                        Accordingly, we affirm

for   the   reasons      stated     by   the    district         court.        Dagenais    v.

Colvin,     No.    1:12-cv-02446-SAG           (D.    Md.       June   19,     2013).     We

dispense     with       oral   argument        because          the    facts    and     legal

contentions       are   adequately       presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           2